t c memo united_states tax_court janet a phillips petitioner v commissioner of internal revenue respondent filed date docket no p failed to report certain wage and dividend income that she received in r determined a deficiency and additions to tax pursuant to sec_6651 and and a i r c held p is liable for the deficiency and the additions to tax pursuant to sec_6651 and sec_6654 i r c janet a phillips pro_se beth a nunnink for respondent memorandum findings_of_fact and opinion wherry judge this case is before the court on a petition for redetermination of a dollar_figure deficiency in federal_income_tax and additions to tax that respondent determined for petitioner’s taxable_year after concessions the issues for decision are whether dollar_figure in wage income and dollar_figure rounded off by respondent to dollar_figure in dividend income were includable in petitioner’s taxable_income whether petitioner is liable for an addition_to_tax of dollar_figure under sec_6651 because dollar_figure in federal_income_tax had been withheld from petitioner’s wages her balance due was shown as dollar_figure but should be dollar_figure on account of the dividend and withholding rounding respondent concedes that petitioner did not have dollar_figure of interest_income as determined in the notice_of_deficiency in addition although in the notice_of_deficiency respondent determined an addition_to_tax pursuant to sec_6651 respondent now concedes that petitioner is not liable for an addition_to_tax under sec_6651 that dollar_figure is comprised of dollar_figure in dividends that petitioner received under a stock purchase plan and dollar_figure in dividends that petitioner concedes she received as a registered shareholder separate from her participation in the stock purchase plan all section references are to the internal_revenue_code_of_1986 as amended and in effect for the taxable_year at issue the rule references are to the tax_court rules_of_practice and procedure whether petitioner is liable for an addition_to_tax of dollar_figure under sec_6654 for failure to pay estimated income_tax and whether petitioner is liable for a penalty under sec_6673 for instituting or maintaining this case primarily for delay or for taking a frivolous or groundless position in this proceeding findings_of_fact some of the facts have been stipulated and the stipulated facts and accompanying exhibits are hereby incorporated by reference into our findings at the time she filed her petition petitioner resided in wise virginia during petitioner was a truck driver for tyson sales and distribution inc and received dollar_figure in wage income for that taxable_year tyson sales distribution inc withheld dollar_figure in federal_income_tax from petitioner’s wages during petitioner also received dollar_figure in dividends from tyson foods inc under a stock purchase plan and dollar_figure in dividends from tyson foods inc as a registered shareholder separate from her participation in the stock purchase plan petitioner was not married and had no dependents in for the taxable_year petitioner filed a so-called zero return utilizing a form_1040 u s individual_income_tax_return in which she stated that she had zero gross_income and owed zero tax and requested a refund of the dollar_figure in federal_income_tax that had been withheld to that return petitioner attached a document teeming with frivolous tax-protester arguments including inter alia the following a no section of the internal_revenue_code makes her liable for income_tax b no section of the internal_revenue_code requires that income taxes be paid on the basis of a return and c the privacy_act notice contained in the form_1040 booklet does not require her to file a return respondent did not recognize petitioner’s zero return as a valid federal_income_tax return for on date respondent issued the aforementioned notice_of_deficiency petitioner then filed a timely petition with this court a trial was held on date in knoxville tennessee opinion i whether petitioner had unreported income as a general_rule the commissioner’s determination of a taxpayer’s liability for an income_tax deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is improper see rule a 290_us_111 although sec_7491 may shift the petitioner was allowed a standard_deduction for in the notice_of_deficiency in addition for her taxable_year petitioner had a tax_liability which is relevant to her liability for an addition_to_tax under sec_6654 for the taxable_year burden_of_proof to the commissioner in specified circumstances petitioner did not satisfy the prerequisites under sec_7491 and for such a shift in unreported income cases the commissioner in some circumstances has been required to show a minimal evidentiary foundation for the determined deficiencies which may consist of evidence linking the taxpayer to an income-producing activity see 999_f2d_760 4th cir affg tcmemo_1992_153 if the commissioner introduces some evidence that the taxpayer received unreported income then the burden shifts to the taxpayer to show by a preponderance_of_the_evidence that the deficiency was arbitrary or erroneous 181_f3d_1002 9th cir affg tcmemo_1997_97 sec_61 specifies that except as otherwise provided gross_income includes all income from whatever source derived wages and dividends are both listed among the forms of income within the definition of sec_61 sec_61 respondent has shown an evidentiary foundation with respect to the dollar_figure in unreported wage income and dollar_figure in unreported dividend income determined in the attachment to the notice_of_deficiency in that regard the parties have wages are referred to in sec_61 as compensation_for services stipulated the dollar_figure petitioner received as a registered shareholder of tyson foods inc separate from her participation in that corporation’s stock purchase plan certified business records admitted into evidence by the court substantiate the dollar_figure in unreported wage income paid to petitioner by tyson sales and distribution inc and dollar_figure in dividends_paid to petitioner by tyson foods inc under a stock purchase plan ii petitioner’s entitlement to deductions at trial and in her brief petitioner asserts without providing any detail that she should be allowed deductions respondent concedes that petitioner is allowed to claim the standard_deduction in conjunction with single filing_status but asserts that petitioner has provided no evidence to support itemized_deductions or any other deductions deductions are a matter of legislative grace 503_us_79 and the taxpayer must maintain adequate_records to substantiate the amounts of any deductions sec_6001 sec_1_6001-1 income_tax regs because petitioner has provided no evidence to substantiate any itemized_deductions that exceed the standard_deduction allowed by respondent in the notice_of_deficiency petitioner is allowed the standard_deduction for her taxable_year iii additions to tax a commissioner’s burden of production under sec_7491 the commissioner bears the burden of production with respect to a taxpayer’s liability for penalties or additions to tax this means that the commissioner must come forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty 116_tc_438 in instances where an exception to the penalty or addition_to_tax is afforded upon a showing of reasonable_cause the taxpayer bears the burden of demonstrating such cause id pincite b sec_6651 addition_to_tax sec_6651 imposes an addition_to_tax for failure_to_file a timely return unless it is shown that such failure is due to reasonable_cause and not to willful neglect r easonable cause is described by the applicable regulations as the exercise of ordinary business care and prudence sec_301_6651-1 proced admin regs see also 469_us_241 w illful neglect is interpreted as a conscious intentional failure or reckless indifference united_states v boyle supra pincite here respondent has met the burden of production because the zero return filed by petitioner with respect to her taxable_year is not a valid_return see 120_tc_163 the majority of courts including this court have held that generally a return that contains only zeros is not a valid_return see also revrul_2004_34 2004_1_cb_619 petitioner has not presented any evidence to suggest that her filing of a zero return was due to reasonable_cause in that regard we note that petitioner filed her zero return after purchasing and reading the works of irwin schiff a known tax_protester petitioner’s reliance on the frivolous arguments of a known tax_protester which have been rejected repeatedly by this court and others was not reasonable and will not shield her from the imposition of an addition_to_tax under sec_6651 see lopez v commissioner tcmemo_2001_211 rejecting an argument in reliance on irwin schiff’s works in an attempt to avoid the imposition of additions to tax and an appeal in this case would normally lie in the court_of_appeals for the fourth circuit absent a stipulation to the contrary although we are not aware of any ruling by the court_of_appeals for the fourth circuit on this issue a majority of courts of appeals have held that a return devoid of financial information is not a valid_return see 738_f2d_157 6th cir 727_f2d_681 8th cir 638_f2d_182 10th cir 627_f2d_830 7th cir 618_f2d_280 5th cir the decision of the court_of_appeals for the ninth circuit in 618_f2d_74 9th cir insofar as it is to the contrary represents a minority view that we need not follow in this case penalties consequently the court sustains respondent’s imposition of an addition_to_tax pursuant to sec_6651 c sec_6654 addition_to_tax sec_6654 imposes an addition_to_tax for underpayment of estimated income_tax by an individual taxpayer that addition_to_tax is computed by reference to four required_installment payments of the taxpayer’s estimated_tax liability each constituting percent of the required_annual_payment sec_6654 for taxpayers whose adjusted_gross_income for the preceding year was dollar_figure or less the required_annual_payment is equal to the lesser_of percent of the tax shown on the individual’s return for the year or if no return is filed percent of his or her tax for such year or if the individual filed a return for the immediately preceding_taxable_year percent of the tax shown on that return sec_6654 b i and ii here petitioner failed to file a federal_income_tax return and made no estimated_tax payments for except for the amount withheld from her wages petitioner had a tax_liability again because petitioner’s zero return is deemed invalid it is as though she filed no return for her taxable_year in addition the dollar_figure in federal_income_tax withheld from petitioner’s wages is creditable under sec_31 and is treated as a payment of estimated_tax pursuant to sec_6654 see 121_tc_308 ndollar_figure however in light of her unreported income petitioner underpaid her estimated_tax for and respondent has continued for her taxable_year because petitioner had a tax_liability for the preceding_taxable_year see supra note respondent has met his burden of producing evidence that petitioner had a required_annual_payment of estimated_tax for the court also concludes that petitioner does not fit within any of the exceptions listed in sec_6654dollar_figure as a consequence the court sustains respondent’s determination of the addition_to_tax pursuant to sec_6654 iv sec_6673 penalty sec_6673 allows this court to award a penalty to the united_states in an amount not in excess of dollar_figure for continued calculated the addition_to_tax under sec_6654 after accounting for the dollar_figure in federal_income_tax withholding because the tax shown on petitioner’s federal_income_tax return was more than dollar_figure she has not made the required_annual_payment of estimated_tax see sec_6654 g sec_6654 provides two exceptions to the sec_6654 addition_to_tax first the addition is not applicable if the tax shown on the taxpayer’s return for the year in question or if no return is filed the taxpayer’s tax for that year reduced for these purposes by any allowable credit for wage withholding is less than dollar_figure sec_6654 second the addition is not applicable if the taxpayer’s tax for the full 12-month preceding_taxable_year was zero and the taxpayer was a citizen or resident_of_the_united_states sec_6654 in light of our earlier conclusion regarding petitioner’s unreported income petitioner is liable for a deficiency for that net of withholding exceeds dollar_figure and it has been shown that petitioner had a tax_liability in proceedings instituted by the taxpayer primarily for delay or for proceedings in which the taxpayer’s position is frivolous or groundless a petition to the tax_court or a tax_return is frivolous if it is contrary to established law and unsupported by a reasoned colorable argument for change in the law 791_f2d_68 7th cir imposing penalties on taxpayers who made frivolous constitutional arguments in opposition to the income_tax groundless litigation diverts the time and energies of judges from more serious claims it imposes needless costs on other litigants once the legal system has resolved a claim judges and lawyers must move on to other things they cannot endlessly rehear stale arguments both appellants say that the penalties stifle their right to petition for redress of grievances but there is no constitutional right to bring frivolous suits see 461_us_731 103_sct_2161 76_led_277 people who wish to express displeasure with taxes must choose other forums and there are many available id pincite respondent has not sought a sec_6673 penalty in this case petitioner indicates she relied on irwin schiff and was naive about certain of her tax obligations in this context and where as here the petitioner does not appear to have been warned about the possibility of a sec_6673 penalty the court concludes giving petitioner the benefit of the doubt that it is not appropriate to impose a penalty in the instant case however the court explicitly admonishes petitioner that she may in the future be subject_to a penalty under sec_6673 for any proceedings instituted or maintained primarily for delay or for any proceedings which are frivolous or groundless the court has considered all of petitioner’s contentions arguments requests and statements to the extent not discussed herein we conclude that they are meritless moot or irrelevant to reflect the foregoing and concessions made by the parties decision will be entered under rule
